An unpub|isllled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 121.

-IN THE SUPREME COURT OF THE STATE OF NEVADA

DOAUGLAS A. ROTONDI, No. 62416

 

 

Appellant, o

vs;

DHI MORTGAGE COMPANY, LTD.;

lNDYl\/[AC MORTGAGE SERVICES; MAY 3 1 2013
A\§IE{S;’S§LC’ AND TRAczE K. LxNDEMAN

» » 

RSVSPCHd@DtS- ` m dEPuTY cLERK

ORDER APPROVING STIPULATION TO DISMISS

The parties’ lVlay 13, 2013, stipulation to dismiss this appeal is
approved,'and this appeal is hereby dismissed. Per the stipulation the

parties shall bear their own costs and attorney fees.

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K_ LINDEMAN

BY:   

cc:_'! Hon. Kathleen E. Delaney, Distric‘t Judge
§ Douglas A. Rotondi
v lVlcDonald Carano Wilson LLP/Reno
lVlcDonald Carano Wilson LLP/Las Vegas
Brooks Bauer LLP
Eighth District Court Clerk

SUPREME COURT
OF
NEVADA

CLERK’S ORDER

<0)':941 ma `  _